Title: Thomas C. Flournoy to Thomas Jefferson, 29 August 1812
From: Flournoy, Thomas C.
To: Jefferson, Thomas


          Georgetown, Ky. 29th August 1812.
          The news of the surrender of Hull’s army has just reached us. It has cast a gloom over the people every where through the state. Indeed we scarcely know what to think of our present situation. The discovery of such barefaced rascally conduct in one man—Hull, has induced a suspicion with me, that there is something wrong in our government. This is a suspicion that I would by no means publish. Whatever destroys the people’s confidence in their rulers, must measurably weaken the government itself.
          Several circumstances, of late, have served to confirm me in a belief that James Madison is not so well qualified to fill the office of president as he should be. The giving of fifty-thousand dollars to Henry, was a thing that never quite pleased me, but as I did not, perhaps, entirely understand it, I would not censure it too severely. The appointment of Hull to command the North Western army of the United States, was surely a most unadvised measure It is impossible so great a scoundrel could ever have been placed in that station, if his character had been properly examined, by a proper person. In addition to all this, I was never an admirer of Mr Madison’s compositions. I thought his writings too much of that kind which we call milk and water; and I thought it strange if one who wrote so badly, could be a man of deep penetration. I would in no wise suggest a doubt of Mr Madison’s integrity, or patriotism; no man thinks more highly of them than I do; but I do most religiously suspect his want of capacity to discharge the duties of a president.
          I know the intimacy that formerly subsisted between yourself & Mr Madison, and which, perhaps, continues to this day: Of course I am not ignorant that it would be rather a critical matter, with you, to disclose your opinion of him, particularly to a man you never saw. I cannot expect you will answer me upon this head. I have ventured to trouble you with my opinion of the man, chiefly on account of the interest I feel in the government, & as an apology for asking, whether you could be induced to hold a poll for the presidency, at the next election. I know not how your interest may stand in other States, but it is my opinion you would not lose a vote in Kentucky. True—the most of our candidates as electors, had promised if elected, to vote for Madison & Gerry; but the face of things is very much altered since the surrender of Hull’s army. Whatever it may be to the rest of the people in the United States; this I know—it would greatly contribute to the happiness of one man, to believe that Thomas Jefferson is to be our next president.
          I fear this letter will have very much the air of vanity & impertinence. I beg you will consider the importance of the crises, as my apology for writing to you, in this manner It has been my misfortune not to have a personal acquaintance with Mr Jefferson: my opinion of the man has been settled after an attentive perusal of his writings, and a strict examination into his character. Only permit me to request, that you will take the trouble to answer my interrogatory—thWhether you will consent to be a candidate at the next election for president: You will thereby relieve my suspense, and prevent my writing again, to know whether you have received this letter.
          Should you think proper to honour me with any confidential communications I pledge myself to treat them with every degree of secrecy you may require. Accept my wishes for your happiness and welfare, and believe me yours sincerely.
          
            Thomas C.
              Flournoy.
        